                     IN THE UNITED STATES DISTRICT COURT

                   FOR THE WESTERN DISTRICT OF WISCONSIN

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -

KAREN LOUISE BRUNETTE,
                                                           OPINION AND ORDER
                             Plaintiff,
                                                                  18-cv-741-bbc
              v.

ANDREW SAUL,
Commissioner of Social Security,

                             Defendant.

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -

       Plaintiff Karen Louise Brunette is seeking review of a final decision denying her claim

for disability insurance benefits under the Social Security Act, 42 U.S.C. § 405(g). She

contends that she has been unable to work since July 30, 2014 because of three severe

medical impairments of left shoulder tendinitis, degenerative joint disease and fibromyalgia,

and the mental impairment of anxiety.

       The Social Security Administration denied plaintiff’s application for benefits, initially

and on reconsideration. After plaintiff filed a request for a hearing, an administrative law

judge found that, although plaintiff could no longer perform heavy work as a certified nurse

assistant, she would be able to perform the job of certified nurse assistant if she worked at

a medium level, as that job is generally performed. In addition, the administrative law judge

concluded that plaintiff could also perform other jobs at the lower, light, level of work. After

the Appeals Council upheld this decision, plaintiff brought this civil action, seeking reversal


                                               1
or remand of the commissioner’s decision to deny her claim for disability insurance benefits

under § 216(i) and § 223(d) of the Social Security Act.          Plaintiff   contends that the

administrative law judge erred in a number of respects and that her claim should be returned

to the commissioner for further consideration. From my review of the record, I conclude

that it fails to show that either plaintiff’s anxiety or her medical problems are sufficiently

severe to support a finding that she is disabled for Social Security purposes.

       The following facts are drawn from the administrative record (AR).




                                            FACTS

                           A. Plaintiff’s Social Security Application

       Plaintiff filed an application for disability insurance benefits on April 30, 2015,

alleging disability as of July 30, 2014, when she was 52 years old. AR 82. According to

plaintiff, she had worked as a certified nurse assistant from May 1998 through April 2014,

AR 30, but she did not perform substantial gainful activity after her July 30, 2014 onset

date. The Social Security Administration determined that plaintiff meets the insured status

requirements of the Social Security Act through December 31, 2019.




                                 B. Administrative Hearing

1. Plaintiff’s testimony

       At the June 22, 2017 hearing before the administrative law judge, plaintiff testified

that she had completed high school, was married and had a certified nurse assistant degree



                                               2
that was currently inactive. AR 41-42. In 2012, she had received a diagnosis of breast

cancer and had had a lumpectomy, AR 62, followed by radiation and chemotherapy. Id.

She worked in that year, as well as in 2013 and, for a few months in 2014, but has not

worked since 2014, other than for a short time in 2015. AR 42. She stopped then because

of pain that had worsened after her chemotherapy. Id. She believes that her fibromyalgia

and arthritis are the present causes of her inability to work. AR 43-44.

       Plaintiff said that she took Tramadol1 for her pain from headaches that she

experienced at least four times a week. AR 44-45. In addition, she had problems with her

memory and suffered from degenerative joint disease for which she wore a neck brace when

needed. AR 45. Her left shoulder seemed to be causing her more pain that her right one and

she thought this might be a result of rotator cuff surgery she had had 15 years earlier. Id.

She said her back was always in pain and she often felt as if both her upper and lower back

were burning, and her hips always hurt. Id. She had costochondritis2 “a couple of times a

month,” which made her feel as if she were having a heart attack. She believes this condition

is a result of her fibromyalgia. Id.

       Plaintiff has diverticulitis and bowel problems, AR 46, but she does not list these as



       1
         Tramadol belongs to the group of medicines called opioid analgesics, which are used
to relieve moderate to moderately severe pain,
.https://www.mayoclinic.org/drugs-supplements/tramadol-oral-route/description/drg-2006
8050 (consulted 9/25/19, as were all other footnotes).
       2
         Costochondritis is an inflammation of the cartilage that connects a rib to the
breastbone (sternum), https://mayoclinic.org/diseases-conditions/costochondritis/symptoms-
cases/syc-20371175


                                             3
reasons for her inability to work. She has fallen on a few occasions, although she says she

has always been able to get up again, even when her husband is not around to help her. Id.

Her fibromyalgia affects her ability to pick things up, AR 47, and also causes her pain that

interferes with her sleep at night, so she naps during the day. Id. Often, when she wakes

up, she cannot get up immediately and will sit at the edge of the bed for a couple of minutes

before getting herself a cup of coffee. Id. She sits in her recliner for most of the day, except

for walking around to keep herself from getting too stiff. Id. She can make herself lunch and

go shopping for groceries with her husband. Id. She experiences neck pain that sometimes

spreads out to her hands, causing her to lose her grip on things. Id.

       In addition to Tramadol, plaintiff takes Letrozole3 , which is used to treat breast

cancer, and Prilosec,4 for nausea. AR 48. Her doctors have encouraged her to get out and

walk and she tries to go out each night with her husband and walk around the block. AR 49.

(At AR 58, she amended the frequency of her walks to “every other night.”) After walking

around the block, her upper back and knees hurt and she stops. AR 50.




       3
        Letrozole  is   used    to   treat  certain    types    of   breast   cancer.
https://www.mayoclinic.org/drugs-supplements/letrozole-oral-route/description/drg-20067
579.
       4
        Prilosec is used to treat certain stomach and esophagus problems, such as acid reflux
and ulcers. https://www.webmd.com/drugs/2drug-77588/prilosec-otc-oral/details.

                                               4
       Plaintiff has never had any EMG5 testing, She has a TENS6 unit that she uses to

relieve her pain. She finds that it helps, at least while it is on. AR 53. She tried physical

therapy for a short time, but found that it only made her condition worse. AR 55. She sees

someone every three months for pain management. Id. She can stand for only 10 to 15

minutes at a time, so she cannot make full meals; her husband does that for her, along with

the rest of the household chores. AR 56. Plaintiff’s two grown daughters stop in regularly

to help, id., and twice a week one of them helps plaintiff help her wash her hair, because

lifting her arms and shoulders causes her pain. AR 58.      Plaintiff believes that her neck,

shoulder and fibromyalgia are worse now than they have been. Id.




2. Vocational expert’s testimony

       Vocational expert Valerie Williams (referred to as “Holly Williams” in the transcript

of the administrative hearing) assessed plaintiff’s former job as a certified nurse assistant,

which is generally classified as requiring medium strength, but Williams said it would be

classified as “heavy” as plaintiff had performed it. AR 65. In Williams’s opinion, plaintiff

could perform the job as it is generally performed at the medium exertional level as defined

in the Social Security Regulations, with the additional limitations that the hypothetical


       5
        EMG is electromyography that measures muscle response or electric activity in
response to a nerve's stimulation of the muscle.
https:/www.hopkinsmedicine.org/health/treatment-tests-and-therapies/electromyography-
emg.
      6
        TENS refers to a transcutaneous electrical nerve stimulation unit, which is a back
pain treatment that uses low voltage electric current to relieve pain.
https://webmd.com/back-pain/guide/tens-for-back-pain.

                                              5
individual plaintiff could occasionally climb ramps and stairs but could never climb ladders,

ropes or scaffolds and could occasionally kneel, stoop, crouch and crawl. AR 66. Otherwise,

if the person was capable only of working work at a light level, there would be no transferable

skills from the certified nurse assistant position, but such a person could work as a ticket

taker, cashier II or fast food worker. AR 66-67. In the first category, there would be 65,000

jobs nationally; in the second category, there would be 560,000 jobs; and in the third

category, there would be 750,000 jobs. However, if the person had to take unscheduled

breaks of at least 30 minutes each day because of pain and fatigue, the person could not

perform any jobs of which the vocational expert was aware. AR 67.




                                   C. Plaintiff’s Medical Record

1. Plaintiff’s physical problems

       a. Dr. Laura Wyer

       At a May 2014 appointment, plaintiff’s doctor, Laura Wyer, listed plaintiff’s medical

problems as including chronic pain syndrome, fibromyalgia (which had been diagnosed in

1999), nausea with vomiting, left shoulder pain and breast invasive ductal carcinoma. AR

387-91. On July 29, 2014, Dr. Wyer prescribed a number of medications for plaintiff,

including a course of oxycodone-acetaminophen three times a day, with Percocet7 for




       7
        Perco cet    is  a   b ra n d name  fo r  oxycodone-acetam ininophen;
https://www.mayoclinic.org/drugs-supplements/oxycodone-and-acetaminophen-oral-
route/description/drg-20074000.

                                                6
breakout pain and Lorazepam8 for muscle relaxation and tension. AR 414.




       b. Dr. Randal Vosters

       On September 3, 2014, plaintiff saw a sports medicine specialist, Dr. Randal Vosters,

for an evaluation of her left shoulder pain. AR 404-06. The doctor suspected rotator cuff

impingement and secondary AC joint inflammation.          AR 406.    He recommended that

plaintiff apply ice to the affected area up to five times a day and complete her home exercise

program as recommended. AR 406.




       c. Dr. Niravkumar Naik

       Plaintiff saw Dr. Niravkumar Naik, the oncologist who had been treating her breast

cancer, on October 7, 2014. She told him she had had nausea and frequent vomiting over

the preceding two months and an increase in fibromalgia-related pain.       AR 478-79. The

doctor recommended a EGD (esophagoscopy gastroscopy duodenoscopy) and a referral to a

gastroenterologist. AR 480. Plaintiff returned to Dr. Naik on January 5, 2015, reporting

fibromyalgia and significant fatigue.    AR 481-82.     The doctor discussed with her the

importance of a regular exercise regimen. AR 483.




       d. Dr. William McDevitt



      8
        Lorazapam is one of a group of drugs known as benzodiazepines that are used to
treat anxiety. https://www.mayoclinic.org/drugs-supplements/lorazepam-oral-route/
side-effects/drg-20072296?p=1.

                                              7
       On October 29, 2014, plaintiff saw Dr. William McDevitt for an evaluation of her

ongoing left shoulder pain. AR 396. He found that plaintiff had essentially normal range of

motion, with “pain in the arc of 80 to 120 degrees of abduction,” and basically normal rotator

cuff strength, and he gave her a cortisone injection in her left shoulder. AR 396-97.




       e. Dr. Eric Conradson

       Plaintiff began seeing Dr. Eric Conradson in place of Dr. Wyer on April 22, 2015. AR

512. Dr. Conradson noted that plaintiff had had moderate fibromyalgia for more than a year,

“controlled with PRN OTC NSAID, narcotics, with partial relief of trigger point pain and

fatigue with no complications or seizures or loss of consciousness.” Id. He also found that

plaintiff had “chronic continuous mild arthritis” and “tenderness in both knees.” AR 513.

The doctor referred plaintiff to physical therapy, which she pursued between October 2015

and January 2016, but she reported to her doctor that her chronic pain persisted. AR 590-

654.

       On January 6, 2016, Dr. Conradson diagnosed diverticulitis and rectal bleeding, AR

665. He noted that plaintiff had been experiencing moderate fibromyalgia for more than one

year that was controlled with narcotics, with complete relief of trigger point pain and fatigue

with no complications of seizures or loss of consciousness. AR 672. She also suffered

chronic, frequent mild migraine headaches for more than one year and chronic, continuous,

moderate insomnia, for which she took a benzodiazepine. AR 673. On January 19, 2016,




                                              8
Dr. Conradson listed the medications plaintiff was taking, including Norco 7 and Mobic,8

among others. AR 718-19.

       In April 2016, the doctor noted that plaintiff‘s left shoulder had been causing her

moderate pain for more than a year with acute aggravation “with left lateral decubitus

position.”   AR 733.     Plaintiff had not mentioned this left shoulder pain in earlier

examinations, e.g., Apr. 22, 2015, AR 512-13; Sept. 16, 2015, AR 557; Jan. 6, 2016, AR

671.




       f. X-rays

       On January 6, 2016, plaintiff had x-ray studies of her cervical spine, which revealed

various degenerative changes, all of which were assessed as “mild,” with asymmetric

degenerative changes at C4-5, C5-6 and C6-7. AR 588-89. On January 21, 2016, Dr. John

Heighway reviewed x-rays of plaintiff’s knees and found no abnormalities on either side and

only modest degenerative changes in the medial compartment of each knee. AR 580.




       g. Dr. Jaswinder Sidhu

       Plaintiff began seeing Dr. Sidhu on August 3, 2016. On examination, the doctor found



       7
        Norco is a narcotic analgesic that acts on the central nervous system.
https://mayoclinic.org/drugs-supplements/hydrocodone-and-acetim ophen-
oral-route/description/drg-2007408.
       8
         Mobic is a nonsteroidal anti-inflammatory drug used to relieve the symptoms of
arthritis. https:/www.mayoclinic.org/drugs-supplements /meloxicam-oral-route/description
/drg-20066928.

                                             9
plaintiff’s neck supple, AR 760, her range of motion normal over all extremities, no gait

instability and normal coordination. AR 761. He discontinued the hydrocodone she had been

taking for her fibromyalgia, saying there was no evidence that opioids improved fibromyalgia

symptoms. AR 762. Dr. Sidhu saw plaintiff again in January 2017 and noted that she

continued to experience fibromyalgia flares, including costochondritis, cervical degenerative

joint disease and that reaching and lifting aggravated her left shoulder arthritis. AR 774-75.

When he saw plaintiff again in April 2017, he noted that these problems continued. He

suggested that plaintiff see an orthopedist but she said she could not afford one. AR 799.

Although she complained of chronic fatigue secondary to her fibromyalgia, Dr. Sidhu found

that she was “doing well for her multiple medical problems.” AR 807.




2. Plaintiff’s mental problems

       In June 2015, plaintiff met with Dr. Anthony Wendorf, a consultative psychologist.

The doctor’s opinion was that, although plaintiff had denied any anxiety, she was struggling

with anxiety and depression and would benefit from individual psychotherapy, “to help her

with transition in her life and help her remit some of these fairly mild psychiatric symptoms,

which are due to the medical complaints.” AR 532. He found that plaintiff had only fair

ability to understand, remember and carry out simple work instructions and to respond

appropriately to supervisors and coworkers. AR 533. He assessed her ability to maintain

concentration, attention and work pace as poor and her ability to withstand routine work

stresses and adapt to changes as fair to poor. Id.



                                              10
2. Dr. Deborah Pape

       DDS consultant Dr. Pape reviewed plaintiff’s record and determined that plaintiff had

an affective disorder that “did not precisely satisfy the diagnostic criteria” for Affective

Disorders, 2960, or for Anxiety Disorders, 3000. AR 74. Dr. Pape characterized plaintiff’s

mental impairments as “severe,” but found that plaintiff had no limitations in the activities

of daily living, no limitations in social functioning, moderate limitations in concentration,

persistence or pace and no episodes of decompensation. Id. She also found that plaintiff was

not significantly limited in remembering locations and work-like procedures, in understanding

and remembering very short and simple instructions, but was moderately limited in carrying

out detailed instructions, in maintaining attention and concentration for expended periods

and in performing activities within a schedule, maintaining regular attendance and being

punctual within customary tolerances. AR 77-78.




3. Dr. Stacy Fiore

       Dr. Fiore, a second consulting psychologist, reviewed plaintiff’s record at the

reconsideration level in November 2015 and found that plaintiff had mild limitations in

activities of daily living and in social functioning, moderate limitations in concentration,

persistence and pace and no episodes of decompensation. AR 88. Dr. Fiore gave little weight

to a consultative examiner psychologist opinion that plaintiff had poor ability to concentrate

and persist, fair ability to understand and carry out simple instructions and poor to fair ability

to withstand workplace stress or adapt to changes. AR 93. Instead, she found that plaintiff



                                               11
could understand, remember and carry out detailed but not complex instructions, make

detailed decisions, attend and concentrate for two hours at a time on complex instructions,

interact adequately with co-workers and supervisors, handle occasional contact with the public

and respond appropriately to changes in a work setting. Id.




                                  D. State Agency Reviewers

1. Dr. Mina Khorshidi

       Mina Khorshidi, M.D., a non-examining state agency physician, reviewed plaintiff’s

medical records in June 2015. She noted in her April 20, 2015 treatment notes that plaintiff

was “doing very well,” AR 73 and that plaintiff’s cancer was no longer considered a medically

disabling impairment, AR 74. It was her opinion that plaintiff could handle work at a

moderate level; that she could “occasionally,” that is, for 1/3 or less of an eight hour day, lift

or carry 50 pounds, frequently lift or carry 25 pounds, stand or walk with normal breaks for

six hours in an eight-hour workday, sit with normal breaks for a total of six hours and push

or pull or both without limitations. AR 76. She found that plaintiff had no postural,

manipulative, visual, communicative or environmental limitations. AR 77.

       Dr. Khorshidi assessed plaintiff’s thought content as linear and logical, her stream of

mental activity as normal and her remote memory as good. Plaintiff could follow a three-step

command, socialize with family and friends and did not evidence any withdrawal, isolation,

temper, impulsivity or paranoid thinking. Her concentration, persistence and pace were

judged to be fair at best. AR 73-74. Dr. Khorshidi said she was giving great weight to Dr.



                                               12
Wendorf’s assessment of plaintiff, noting that plaintiff’s work-related limitations were not

inconsistent with his examination; plaintiff had “more moderate limitations” related to

concentration, persistent and pace; and plaintiff herself had said she was “OK” as far as

following written and spoken instructions. AR 76. The doctor added that plaintiff would

benefit from individual psychotherapy to “help her with transitions in her life and to help her

remit some of these fairly mild psychiatric [symptoms], which are secondary to the medical

complaints.” Id.




2. Dr. Pat Chan, M.D

       In January 2016, Pat Chan, M.D., another non-examining state agency physician,

concluded that plaintiff was capable of performing a wide range of light, semiskilled work. AR

88. He said an additional vocational assessment would be required to determine whether

plaintiff was capable of performing her past relevant work as it is generally performed in the

national economy. Id. Dr. Chan found plaintiff had mild insomnia, moderate fibromyalgia

and moderate arthritic pain in both knees. AR 87, 91. He assessed plaintiff’s anxiety disorder

as severe. AR 88.




                           E. Administrative Law Judge’s Decision

       The administrative law judge denied plaintiff’s application for disability insurance

benefits in a written opinion issued on July 13, 2017, finding that, although plaintiff had the

severe impairments of left shoulder tendinitis, degenerative joint disease and fibromyalgia, she



                                              13
was still capable of performing work at a medium level, with certain restrictions. Specifically,

she could climb stairs or ramps only occasionally, could never climb ladders, ropes or scaffolds,

could frequently balance, but only occasionally kneel, stoop, crouch or crawl. AR 26. She

was capable of performing work as a certified nurse assistant at the medium level, as the job

is ordinarily performed, but not at the heavy level at which plaintiff had been performing it

in her prior employment. AR 30.

       The administrative law judge concluded that plaintiff’s severe impairments did not meet

or equal a listed impairment under 20 C.F.R. Pt. 404, Subpt. P, App. 1, whether they were

considered together or separately, AR 25-26, and that plaintiff’s statements about

fibromyalgia’s intensity, persistence and limiting effects were inconsistent with the medical

evidence and other evidence in the record. AR 27. Instead, the medical evidence supported

a finding that plaintiff could do medium work with postural limitations. Id.

        Addressing plaintiff’s physical limitations, the administrative law judge noted that

plaintiff’s diagnostic tests revealed no acute or chronic abnormalities in her left shoulder, such

as abnormal calcifications, or in her joints, such as gait instabilities. Id. Also, plaintiff had no

joint crepitus (popping or crackling sound in her joints), had demonstrated normal range of

motion of her knees and normal coordination, and none of the medical providers she had seen

had recommended any further surgery for her left shoulder pain. Id.

       The administrative law judge acknowledged that plaintiff has a long history of

fibromyalgia, a “chronic musculoskeletal disorder that is characterized by ‘pain, muscle

stiffness, pervasive fatigue and non-restorative sleep’ and often has ‘an absence of abnormal



                                                 14
diagnostic findings and laboratory tests,’” AR 24, and that she has a history of pain in all

quadrants of the body and axial skeletal pain that has been present for at least three months,

as well as pain that has been present in at least 11 of 18 identified trigger point sites. However,

her fibromyalgia was described as generally stable, AR 28, and she reported good results with

her TENS unit. Id.

       From these findings and plaintiff’s reports of having doing well overall, including walking

regularly for exercise, the administrative law judge concluded that she was capable of doing

medium work, as defined in 20 C.F.R. § 404.1567(c), with additional postural limitations to

take into account her “reduced left shoulder range of motion, tender left shoulder, crepitus of

bilateral knees, tender knees and mild arthralgic knee pain, as well as moderately tender points

“diffusely present bilaterally over all extremities.” AR 28.

       The administrative law judge gave significant weight to Dr. Khorshidi’s opinion that

plaintiff could perform medium work, but little weight to Dr. Chan’s opinion that plaintiff was

limited to light work, finding that the latter’s opinion was not consistent with the evidence in

the record. Dr. Chan had not taken into account the fact that plaintiff’s diagnostic tests had

revealed no acute or chronic abnormalities, her examinations had shown benign findings, she

responded well to conservative treatment and her impairments had been described as stable.

AR 29.

       Addressing plaintiff’s mental problems, the administrative law judge found that, in

addition to plaintiff’s three severe medical impairments, she had the non-severe impairment

of anxiety disorder, which did not cause her any more than minimal limitations on her ability



                                                15
to perform basic mental work activities. AR 24. Although plaintiff had been prescribed

medication for anxiety by her primary care physician, the record did not show that she had had

any inpatient hospitalizations for uncontrolled symptoms or outpatient mental health

treatment during the period for which she was claiming disability, id., and her mental status

examinations demonstrated “generally benign” findings. Id. Dr. Conradson had described

plaintiff’s anxiety as “chronic mild” for more than a year (normal mood, appropriate

orientation, good fund of knowledge, answering simple questions, following three-step

commands, no difficulty tracking conversation or abstracted similarities, normal judgment and

content, normal attention span and concentration and normal recent and remote memory).

AR 24, citing AR 518, 554. During that same time, plaintiff had had no acute exacerbations;

she had been treated with a benzodiazepine, which had provided her complete relief of

agitation; and she had had no complications of seizures or suicidal thoughts. Id., citing AR

518, 554. Moreover, the record did not show that she had increasing mental symptoms,

changes in medication or test results that would support a finding of severe mental

impairments. AR 24.

       The administrative law judge found that plaintiff’s anxiety disorder was not so severe

as to meet or medically equal a listing, for four reasons. First, there was no evidence that any

mental impairment caused more than minimal limitations of plaintiff’s ability to perform basic

mental work activities and thus, the impairment would be classified as non-severe. Second, the

record did not disclose a longitudinal treatment history, outpatient treatment or inpatient

hospitalizations during the relevant period of disability attributable to uncontrolled symptoms



                                              16
or any outpatient mental health treatment during that same time, whereas plaintiff’s mental

status exams demonstrated “generally benign exam findings.” AR 29-30. Third, the record did

not disclose an increase in appointments necessitated by increasing mental symptoms, changes

in medication or in clinical signs or test results that would support a finding of severe mental

impairments. AR 24. Fourth, plaintiff had been taking a benzodiazepine for her chronic mild

anxiety and had responded well to it. The administrative law judge found no indication that

plaintiff’s anxiety had worsened, so as to require changes or increases in medication. Id.

       Reviewing plaintiff’s four areas of mental functioning, the administrative law judge

found that plaintiff had only mild limitations in the first three: understanding, remembering

and applying information, interacting with others or in concentration persistent and pace. Id.

In the fourth functional area of adapting or managing oneself, plaintiff had no limitations. AR

25. In addition, Dr. Wendorf never referred to plaintiff’s anxiety as anything but “mild.”




                                            OPINION

       At the outset, plaintiff contends that it was a mistake to rely exclusively on the opinion

of Dr. Khorshidi, a non-examining state agency physician who reached her conclusions about

plaintiff two years before plaintiff’s administrative hearing. In response, the commissioner says

that plaintiff forfeited this argument when she failed to set forth the evidence that Dr.

Khorshidi considered, leaving both the commissioner and the court unable to determine

whether evidence produced later is in fact “new” and “significant.”

       It is not necessary to decide whether plaintiff’s failure to “set forth the evidence that Dr.



                                                17
Khorshidi considered” is an adequate reason to ignore plaintiff’s arguments about the

significance of the doctor’s evaluation. The conclusions she reached in 2015 were consistent

with the evidence in the record showing that plaintiff’s diagnostic tests did not reveal any acute

or chronic abnormalities. Plaintiff has not cited any later evidence in the record showing that

her condition worsened in later years, with the one exception that Dr. Conradson noted in

April 2016 that plaintiff’s left shoulder had been causing her moderate pain for more than a

year, whereas he had noted only mild pain in her shoulder before then.

       Dr. Chan evaluated plaintiff six months after Dr. Khorshidi had undertaken her analysis

and had concluded that plaintiff could perform light work, with restrictions on climbing similar

to those set out by Dr. Khorshidi.      As the vocational expert found, under either set of

restrictions (medium work or light work), plaintiff was capable of engaging in substantial

gainful employment. If she could perform work at the medium exertional level, with the

limitations assessed by the administrative law judge, she could work as a certified nurse

assistant. If she could work only at the light exertional level, she could not work as a certified

nurse assistant, but she could perform work as a ticket taker, cashier II or fast food worker. In

either event, she would be employable.

       Plaintiff contends that the administrative law judge erred in failing to take into

consideration the effects of her cancer and its subsequent treatment, but she never identified

her cancer as a basis for her disability claim. In fact, she continued to work a certified nurse

assistant, handling work classified as “heavy,” for almost six years after her cancer was first

diagnosed.



                                               18
       However, plaintiff did claim fibromyalgia as a reason for her inability to work and she

mentioned it during the administrative hearing, saying she had pain almost everywhere. The

administrative law judge did not contest plaintiff’s claim that she had fibromyalgia, but

concluded that her plaintiff’s statements about “the intensity, persistence and limiting effects

of [her] symptoms [were] not consistent with the medical evidence and other evidence in the

record.”   AR 27.    The administrative law judge noted that plaintiff’s fibromyalgia was

controlled with over-the-counter NSAIDs.       This was inaccurate at the time because Dr.

Conradson had noted on April 22, 2015, that plaintiff’s fibromyalgia was controlled by

narcotics in addition to NSAIDs, AR 512. However, Dr. Sidhu took plaintiff off narcotic

analgesics, Cymbalta and NSAIDS in August 2016, AR 760-62, and nothing in the record

indicates that her fibromyalgia symptoms increased after that time.        For the most part,

plaintiff’s doctors described her problems as generally stable and encouraged her to continue

her walking regimen at least three to four times a week. AR 28.

       There is no indication from any of the doctors she saw that she was less able to work

when she left her job as a certified nurse assistant than she had been when she was working,

assuming she took a less demanding job. During that time, from 2015 to 2017, her treating

physicians consistently described her fibromyalgia, her degenerative joint disease and her left

shoulder pain as “mild” or “moderate.” In summary, I conclude that plaintiff has not shown

that she is unable to handle medium level work with the adjustments identified by Dr.

Khorshidi. This is not a case in which the administrative law judge relied on an outdated

assessment after later evidence comes to light containing “new, significant medical diagnoses”



                                              19
that could reasonably have changed the reviewing physician’s opinion.” Moreno v. Berryhill,

882 F.3d 722, 728 (7th Cir. 2018), as amended on reh’g (Apr. 13, 2018); Stage v. Colvin, 812

F.3d 1121, 1125 (7th Cir. 2016) (holding that rehearing was required when a later diagnostic

report “changed the picture so much that the ALJ erred by continuing to rely on an outdated

assessment”).

       I turn next to plaintiff’s argument that the administrative law judge did not justify the

rejection of the opinions of Dr. Wendorf, the psychologist who undertook a consultative

examination of plaintiff. Plaintiff notes that it was Dr. Wendorf’s opinion that she was

struggling with depression and anxiety in addition to her medical problems, including

fibromyalgia, and that he also believed that she had only fair ability to understand, remember

and carry out work instruction; poor ability to maintain concentration, attention and work

pace; and only poor-to-fair ability to withstand routine work stress and adapt to changes. AR

533.

       Plaintiff maintains that rejecting Wendorf’s opinions required a thorough explanation

that was not provided in this case, Gudgel v. Barnhart, 345 F.3d 467, 470 (7th Cir. 2003) (“An

ALJ can reject an examining physician’s opinion only for reasons supported by substantial

evidence in the record; a contradictory opinion of a nonexamining physician does not, by itself,

suffice.”), and Beardsley v. Colvin, 758 F.3d 843, 847 (7th Cir. 2014), in which the court of

appeals held that “rejecting or discounting the opinion of the agency’s own examining physician

that the claimant is disabled, as happened here, can be expected to cause a reviewing court to

take notice and await an explanation for this unusual step.” In fact, the administrative law



                                              20
judge gave a thorough, nine-paragraph explanation of the reasons for not accepting the entirety

of Dr. Wendorf’s opinion, four paragraphs of which were devoted to assessing the four

functional areas of plaintiff’s mental functioning. AR 24-25.

       The administrative law judge found, as Dr. Wendorf had noted, that plaintiff had not

had any outpatient hospitalizations or outpatient treatment for depression or anxiety, had

responded well to the medication intended to treat her depression or anxiety and had “generally

benign findings.” AR 24. The administrative law judge observed that although plaintiff

complained of disabling anxiety, nothing in the record supported her complaint. She had not

had any inpatient hospitalization necessitated by uncontrolled symptoms; instead, her “chronic

mild anxiety” had been treated for more than a year without any recent acute exacerbations.

Id.

       Of the four broad areas of mental functioning, Dr. Wendorf found that plaintiff had

only mild limitations in three of the areas and none in the fourth (adapting or managing

oneself). AR 24-25. The opinions of the two consulting psychologists, Deborah Pape and

Stacy Fiore, did not support a different finding. Thus, it was not error for the administrative

law judge to conclude that plaintiff had failed to establish that any of her medically

determinable mental impairments had caused her more than “mild” limitation in any of the

functional areas. AR 25. As Dr. Wendorf had noted in his report, it was his belief that

plaintiff “would benefit from individual psychotherapy to help her with transition in her life

and to help her remit some of these fairly mild psychiatric symptoms, which are due to the

medical complaints.



                                              21
      In summary, I conclude that plaintiff has failed to show that the administrative law

judge erred in concluding that plaintiff has no disabling impairments in the area of mental

functioning.




                                          ORDER

      IT IS ORDERED that plaintiff Karen L. Brunette’s motion for summary judgment, dkt.

#15, is DENIED and the decision of defendant Andrew Saul, Commissioner of Social Security,

denying plaintiff’s application for disability benefits and supplemental security income is

AFFIRMED. The clerk of court is directed to enter judgment for defendant and close this case.

      Entered this 25th day of September, 2019.

                                         BY THE COURT:


                                         /s/
                                         __________________________________
                                         BARBARA B. CRABB
                                         District Judge




                                             22
